Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William J. Gilliam appeals from the district court’s order affirming the bankruptcy court’s orders denying his motion for a continuance of the summary judgment hearing and granting summary judgment in favor of the Third-Party Defendants on Gilliam’s third-party claims against them. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. General Dynamics Corp. v. Gilliam, Nos. 2:05-cv-02510-DCN; 97-bk-01929-JW; 04-bk-80020-JW (D.S.C. Sept. 28, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.